              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00158-MR


CHRISTOPHER ANTHONY JUDD,        )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
WILLIS COLBY LANGFORD, et al.,   )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court sua sponte.

      The pro se incarcerated Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983 addressing incidents that allegedly occurred at the

Buncombe County Detention Facility (“BCDF”).1            The Plaintiff’s claims

passed initial review against Defendants Willis Colby Langford and

Chauncey Tavares Thicklin, detention officers at BCDF, for the use of

excessive force and failure to intervene; against Defendants Langford,

Thicklin, John Doe Officers 1, 2, and 3, and Nurse Jane Doe for deliberate




1 The Plaintiff filed the Complaint while he was incarcerated at BCDF but he was
subsequently released from custody.




        Case 1:19-cv-00158-MR Document 41 Filed 08/11/21 Page 1 of 6
indifference to a serious medical need; and against Nurse Jane Doe for

retaliation. [Doc. 21: Second Am. Compl.; Doc. 20: Order on Initial Review].

      On July 21, 2020, the Court issued a Pretrial Order and Case

Management Plan setting the deadline to join additional parties or otherwise

amend the pleadings as September 7, 2020. [Doc. 28: Pretrial Order]. The

Order provides that “[a] motion to amend the pleadings made after this

deadline is, in effect, a motion to amend th[e] scheduling order, and any party

seeking to do so will have the burden of satisfying not only Rule 15’s ‘justice

so requires’ standard but also Rule 16(b)’s ‘good cause’ standard.” [Doc.

28: Pretrial Order at 5].

      On September 15, 2020, the Court ordered the Plaintiff to show cause

why Nurse Jane Doe and John Doe Officers 1 through 3 should not be

dismissed from this action pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure for lack of service. [Doc. 29: Order to Show Cause]. The Plaintiff

was cautioned that the failure to comply with the Order would likely result in

the dismissal of the Doe Defendants from this action without prejudice and

without further notice. [Id. at 3].

      The Plaintiff filed a Response to the Order to Show Cause, which was

dated September 21, 2020 and docketed on September 23, 2020. [Doc. 30:

Response]. The Plaintiff explained that he needed additional time to attempt
                                      2



        Case 1:19-cv-00158-MR Document 41 Filed 08/11/21 Page 2 of 6
to identify the Doe Defendants through discovery. [Id.]. On November 9,

2020, the Plaintiff filed proposed summons forms for “Detention Officer Kristi

Michelle Jones,” “Jack Vanduncan,” and “Betty Garth LPN.”                  [Doc. 33:

Proposed Summons]. The Plaintiff has not moved to extend the pretrial

deadlines or to amend the Complaint to include allegations against these

individuals.2

      The Federal Rules of Civil Procedure allow a court to dismiss sua

sponte unserved defendants after 90 days following the filing of the

complaint. Fed. R. Civ. P. 4(m); see also Fed. R. Civ. P. 6(b)(1)(B) (when

an act must be done within a specified time, a court may, for good cause,

extend that time on motion made after the time has expired if the party failed

to act because of excusable neglect). “[T]o establish good cause, a plaintiff

must show that he acted in good faith and demonstrate some form of due

diligence in attempting service.”           Ghazarian v. Specialized Bicycle

Components, Inc., 2019 WL 315997, at *2 (W.D.N.C. Jan. 24, 2019) (quoting

Elkins v. Broome, 213 F.R.D. 273, 276 (M.D.N.C. 2003)). Among the many

factors bearing on the good cause inquiry are: “(i) the possibility of prejudice




2It appears that the Plaintiff intended to file the summons for Jack Vanduncan in Civil
Case No. 1:19-cv-00076-MR, which is now closed, rather than the instant case. [See
Doc. 33: Proposed Summons at 5].
                                              3



         Case 1:19-cv-00158-MR Document 41 Filed 08/11/21 Page 3 of 6
to the defendant, (ii) the length of the delay and its impact on the

proceedings, (iii) the reason(s) for the delay and whether the delay was

within the plaintiff’s control, (iv) whether the plaintiff sought an extension

before the deadline, (v) the plaintiff’s good faith, (vi) the plaintiff’s pro se

status, (vii) any prejudice to the plaintiff, such as by operation of the statutes

of limitations that may bar refiling, and (viii) whether time has previously been

extended.” Robinson v. GDC, Inc., 193 F.Supp.3d 577, 580 (E.D. Va. 2016).

      The Plaintiff now seeks to serve Jones, Vanduncan and Garth.

However, he does not offer any explanation as to the basis for any claims

against these people, how they are connected to this case, or why he seeks

to serve them in this matter. The Court has considered the relevant factors

and concludes that the Plaintiff has failed to demonstrate good cause for his

delay in serving these individuals. The factors demonstrating the lack of

good cause are: the possibility of prejudice to the Defendants, as discovery

has closed and the deadlines to amend and file dispositive motions have

expired; the addition of parties at this point in the proceedings would greatly

delay the disposition of the case; the Plaintiff failed to seek an extension of

the deadlines to amend, complete discovery, or file dispositive motions; and

the Plaintiff will not be time-barred from pursuing his claims against Jones,


                                        4



        Case 1:19-cv-00158-MR Document 41 Filed 08/11/21 Page 4 of 6
Vanduncan, and Garth in a separate action.3 Most importantly, the Plaintiff

has failed to state any basis for a claim against these parties. As such, the

record in this case shows that allowing the Plaintiff to proceed would be futile.

Accordingly, John Doe Officers 1, 2, and 3, and Nurse Jane Doe are

dismissed from this action without prejudice.

      IT IS THEREFORE ORDERED that John Doe Officers 1, 2, and 3, and

Nurse Jane Doe are DISMISSED WITHOUT PREJUDICE from this action

pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

      IT IS SO ORDERED.


                                      Signed: August 11, 2021




3 The Plaintiff is cautioned that, should he wish to pursue his claims against these
individuals, he should do so promptly in a separate lawsuit, as his claims are governed
by a three-year statute of limitations. See N.C.G.S. § 1–52; Nat’l Advertising Co. v. City
of Raleigh, 947 F.2d 1158, 1162 n. 2 (4th Cir. 1991). The Court expresses no opinion
about the merit or procedural viability of such an action.
                                              5



         Case 1:19-cv-00158-MR Document 41 Filed 08/11/21 Page 5 of 6
                             6



Case 1:19-cv-00158-MR Document 41 Filed 08/11/21 Page 6 of 6
